IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JOSEPH ALEXANDER HENDERSON,                                No. 84046
                                       Appellant,
                                  vs.
                    WILLIAM A. GITTERE, WARDEN,
                                       Respondent.
                                                                                 JAN 8 2022
                                                                                       A. BROWN
                                                                                      PREPAE COURT


                                          ORDER DISMISSING APPEAL                      CLERK



                                This is a pro se appeal from a purported district court order
                    dismissing a request for evidentiary hearing. Eighth Judicial District
                    Court, Clark County; Carli Lynn Kierny, Judge.
                                Because no statute or court rule provides for an appeal from an
                    order dismissing a request for evidentiary hearing. this court lacks
                    jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792
                    P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
                    statute or court rule provides for appeal). To the extent that appellanes
                    appeal is in regard to the postconviction petition for a writ of habeas corpus
                    filed in district court August 25, 2021, no decision has been made on that
                    petition. See NRS 177.015(3) (stating that appellant may appeal from a
                    final judgment or verdict). Accordingly, this court
                                ORDERS this appeal DISMISSED.




                                                                          J.




                                                                                               J.
SUPREME COURT
     OF
   NEVADA

(0) I947A   .43go                                                                   cz -02.s?' 3
                     cc:   Hon. Carli Lynn Kierny, District Judge
                           Joseph Alexander Henderson
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


01 1947A    ate414
                                                         2